Case 14-04688        Doc 46     Filed 12/31/18     Entered 12/31/18 17:05:40          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 04688
         Connisha R Butler

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/14/2014.

         2) The plan was confirmed on 04/28/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/08/2015, 02/11/2016, 08/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/22/2015, 11/23/2015, 11/08/2017.

         5) The case was Completed on 01/16/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $25,201.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-04688              Doc 46           Filed 12/31/18    Entered 12/31/18 17:05:40                 Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $11,867.84
           Less amount refunded to debtor                                 $2,003.99

 NET RECEIPTS:                                                                                                $9,863.85


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,993.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $369.50
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,362.50

 Attorney fees paid and disclosed by debtor:                            $350.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim        Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                     Unsecured      1,149.00       1,127.28         1,127.28        270.14        0.00
 American InfoSource LP                     Unsecured      1,853.00       1,818.33         1,818.33        435.74        0.00
 American InfoSource LP as Agent            Unsecured           0.00      3,414.66         3,414.66        818.29        0.00
 American InfoSource LP as Agent            Unsecured         470.00        470.16           470.16        112.67        0.00
 Americollect Inc (Original Creditor:Peop   Unsecured         989.00           NA               NA            0.00       0.00
 AT&T Mobility II LLC                       Unsecured         278.00      1,595.34         1,595.34        382.31        0.00
 Capital One                                Unsecured      1,000.00            NA               NA            0.00       0.00
 Cerastes LLC                               Unsecured            NA         800.00           800.00        191.71        0.00
 Cerastes LLC                               Unsecured           0.00      1,366.98         1,366.98        327.58        0.00
 Chase                                      Unsecured         100.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      4,300.00       4,323.05         4,323.05      1,030.62        0.00
 Credit Protection Asso (Original Credito   Unsecured      1,074.00            NA               NA            0.00       0.00
 Credit Union One                           Unsecured         118.00           NA               NA            0.00       0.00
 Educational Credit Management Corp         Unsecured      6,435.00       6,415.21         6,415.21      1,529.39        0.00
 Figi's Inc.                                Unsecured         108.00        108.94           108.94          26.11       0.00
 Helvey & Associates                        Unsecured         113.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC              Unsecured            NA       1,149.23         1,149.23        275.40        0.00
 Lasalle Bank                               Unsecured          50.00           NA               NA            0.00       0.00
 Marquette Bank                             Unsecured      1,000.00            NA               NA            0.00       0.00
 Midland Credit Management                  Unsecured      1,136.00            NA               NA            0.00       0.00
 Midland Funding                            Unsecured      1,889.00            NA               NA            0.00       0.00
 Midland Funding                            Unsecured      3,415.00            NA               NA            0.00       0.00
 Midland Funding                            Unsecured      1,136.00            NA               NA            0.00       0.00
 Ncofin/980 (Original Creditor:04 Illinoi   Unsecured         356.00           NA               NA            0.00       0.00
 Numark Credit Union                        Unsecured         100.00           NA               NA            0.00       0.00
 Payday Loan Store                          Secured        2,000.00       1,035.44         1,035.44           0.00       0.00
 Premier Bankcard                           Unsecured         423.00        423.08           423.08        101.39        0.00
 TCF Bank                                   Unsecured         100.00           NA               NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax    Secured        3,700.00       4,215.18         4,215.18           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-04688        Doc 46      Filed 12/31/18     Entered 12/31/18 17:05:40             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $5,250.62               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $5,250.62               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,012.26          $5,501.35              $0.00


 Disbursements:

         Expenses of Administration                             $4,362.50
         Disbursements to Creditors                             $5,501.35

 TOTAL DISBURSEMENTS :                                                                       $9,863.85


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
